


ACQUISITION AND SHARE EXCHANGE AGREEMENT


Dated


September 14th, 2018

by and among

GRCR Partners Inc., a Delaware corporation as the Parent company

And

Eroll Grow Tech Ltd., an Israeli Corporation, as the:

 “Target Company”
      or as the Acquisition Subsidiary,

















--------------------------------------------------------------------------------







TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

5

ARTICLE II PURCHASE AND SALE

11

2.1

Acquisition

11

2.2

ShareExchange

11

2.3

Section 351 Transaction

12

2.4

Closing

12

2.5

Board of Directors

12

2.6

President

12

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

12

3.1

Corporate Existence and Power

13

3.2

Authorization

13

3.3

Governmental Authorization

13

3.4

Non-Contravention

13

3.5

Capitalization

14

3.6

Certificate of Formation  

14

3.7

Financial Statements

14

3.8

Books and Records

15

3.9

Absence of Certain Changes

15

3.10

Properties; Title to the Company’s Assets

15

3.11

Litigation

15

3.12

Contracts

15

3.13

Licenses and Permits

16

3.14

Compliance with Laws

16

3.15

Intellectual Property

16

3.16

Insurance Coverage

16

3.17

Employment Matters

17

3.18

Environmental Laws

17

3.19

Finders’ Fees

18

3.20

Disclosure

18

ARTICLE IV STATUS OF SCHEDULES AS OF SIGNING DATE; SURVIVAL OF REPRESENTATIONS
AND WARRANTIES  18

4.1

Status of Schedules as of Signing Date

18











--------------------------------------------------------------------------------







ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUBSIDIARY
 18

5.1

Corporate Existence and Power

19

5.2

Corporate Authorization

19

5.3

Governmental Authorization

19

5.4

Non-Contravention

19

5.5

Authorized Capital

19

5.6

Acquisition Subsidiary

20

5.7

Validity of Shares

20

5.8

SEC Reporting and Compliance

20

5.9

Financial Statements

21

5.10

Governmental Consents

22

5.11

Compliance with Laws and Other Instruments

22

5.12

No General Solicitation

22

5.13

Binding Obligations

22

5.14

Absence of Undisclosed Liabilities

22

5.15

Absence of Changes

23

5.16

Tax Returns and Audits

23

5.17

Employee Benefit Plans; ERISA

23

5.18

Litigation

24

5.19

Licenses

24

5.20

Interested Party Transactions

24

5.21

Obligations to or by Stockholders

24

5.22

Assets and Contracts

24

5.23

Employees

25

5.24

Duty to Make Inquiry

25

5.25

Market Makers

25

5.26

Internal Accounting Controls

25

5.27

Certain Registration Matters

25

5.28

Disclosure

25

ARTICLE VI COVENANTS OF ALL PARTIES HERETO

26

6.1

Best Efforts; Further Assurances

26

6.2

Confidentiality

26

ARTICLE VII CONDUCT OF BUSINESS PENDING MERGER

26

7.1

Conduct of Business by the Company Pending the Merger

26





3




--------------------------------------------------------------------------------







7.2

Conduct of Business by Parent and Acquisition Subsidiary Pending the Merger

27

ARTICLE VIII CONDITIONS TO CLOSING

28

8.1

Condition to the Obligations of the Parties

28

8.2

Conditions to Obligations of Parent

29

8.3

Conditions to Obligations of the Company

30

ARTICLE IX INDEMNIFICATION

30

9.1

Indemnification of Company

31

9.1

Indemnification of Company

31

9.2

Procedure

31

9.3

Periodic Payments

33

9.4

Insurance

33

ARTICLE X DISPUTE RESOLUTION

33

10.1

Arbitration

33

10.2

Waiver of Jury Trial; Exemplary Damages

34

ARTICLE XI TERMINATION

35

11.1

Termination Without Default; Expenses

35

11.2

Termination Upon Default

35

11.3

Survival

35

ARTICLE XII MISCELLANEOUS

36

12.1

Notices

36

12.2

Amendments; No Waivers; Remedies

36

12.3

Arm’s Length Bargaining; No Presumption Against Drafter

37

12.4

Publicity

37

12.5

Expenses

37

12.6

No Assignment or Delegation

37

12.7

Governing Law

37

12.8

Counterparts; facsimile signatures

38

12.9

Entire Agreement

38

12.10

Severability

38

12.11

Construction of Certain Terms and References; Captions

38

12.12

Further Assurances

39

12.13

Third Party Beneficiaries

39











4




--------------------------------------------------------------------------------










ACQUISITION AND SHARE EXCHANGE AGREEMENT

This ACQUISITION AND SHARE EXCHANGE AGREEMENT (the “Agreement”) dated as of
September 14th,  2018 (the “Signing Date”), by and among GRCR Partners Inc. a
Delaware corporation (the “Parent Company”), and Eroll Grow Tech Ltd., an
Israeli Company, (the Target Company) that upon completion will become a wholly
owned subsidiary of GRCR Partners Inc. the Delaware, U.S.A, OTC Markets traded
Public Company.

W I T N E S E T H:

A.

The Parent Company GRCR Partners Inc. is a Delaware company, is desirous of
entering the consumer appliance sector. As such it deems Eroll Grow Tech Ltd. as
a symbiotic match as the company has developed the world's first fully-automated
device managed and controlled by an artificial intelligent algorithm and
monitored by smart phone App. Seedo lets consumers grow their own herbs and
vegetables in the comfort of their own home, effortlessly. Seedo controls and
monitors the growing process, from seed to plant, while providing optimal lab
conditions to assure premium quality produce year-round, (the “Business”).

B.

The Shareholders collectively own 100% of the issued and outstanding ordinary
shares (as defined below) of the Israeli corporation, named Eroll Grow Tech
Ltd., the target Company;

C.

Parent will acquire by an exchange of shares of its common stock 100% of the
ordinary shares of the Target Company (the “acquisition”) in accordance with and
subject to the terms and conditions of this Agreement (the “Transaction”); and

The parties accordingly agree as follows:

ARTICLE I
DEFINITIONS

The following terms, as used herein, have the following meanings:

1.1

 “Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for Taxes or otherwise.

1.2

 “Acquisition Target ordinary Shares” is defined in Section 5.5(b)  

1.3

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

1.4

“Agreement” is defined in the Preamble.

1.5

“Amended and Restated Articles of Incorporation” means the Amended and Restated
Articles of Incorporation of the Delaware company GRCR Partners Inc.





5




--------------------------------------------------------------------------------







1.6

“Articles of Target Company” means the Articles of Incorporation of the Israeli
corporation named Eroll Grow Tech Ltd.

1.7

“2017 Audited Annual Financial Statements” is defined in Section 3.7(b).

1.8

“Authority” means any governmental, regulatory, or administrative body, agency
or authority, any court or judicial authority, any arbitrator, or any public,
private or industry regulatory authority, whether international, national,
Federal, state, or local.

1.9

“Books and Records” means all books and records, ledgers, employee records,
customer lists, files, correspondence, and other records of every kind (whether
written, electronic, or otherwise embodied) owned or used by a Person or in
which a Person’s assets, the business or its transactions are otherwise
reflected, other than stock books and minute books.

1.10

“Business” is defined in the Recitals.

1.11

“Business Day” means any day other than a Saturday, Sunday, or a Jewish or legal
holiday, or a day on which commercial banking institutions in the US are
authorized to close for business.

1.12

“Certificate of Amendment” means the Certificate of Amendment of to be filed
prior to the Closing by the Company with the Secretary of State of Delaware in
the form attached to the Amended and Restated Articles of Incorporation of the
Company pursuant to which it shall change its name to Seedo Inc.

1.13

“Closing” is defined in Section 2.4.

1.14

“Closing Date” is defined in Section 2.4.

1.15

“COBRA” means collectively, the requirements of Sections 601 through 606 of
ERISA and Section 4980B of the Code.

1.16

“Code” means the Internal Revenue Code of 1986, as amended.

1.17

“Commission” means the Securities and Exchange Commission

1.18

“Company” means GRCR Partners Inc., a Delaware corporation, as referenced in the
Preamble.

1.19

“Company Indemnifying Party” is defined in Section 9.2.

1.20

“Contracts” means all contracts, agreements, leases (including equipment leases,
car leases and capital leases), licenses, commitments, client contracts,
statements of work (SOWs), sales and purchase orders and similar instruments,
oral or written, to which any of the Companies is a party or by which any of its
respective assets are bound, and all rights and benefits thereunder, including
all rights and benefits thereunder with respect to all cash and other property
of third parties under any of the Companies’ dominion or control.





6




--------------------------------------------------------------------------------







1.21

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.”
 Controlled”, “Controlling” and “under common Control with” have correlative
meanings.  Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast 10% or more of the votes for election of directors
or equivalent governing authority of the Controlled Person or (ii) entitled to
be allocated or receive 10% or more of the profits, losses, or distributions of
the Controlled Person; (b) an officer, director, general partner, partner (other
than a limited partner), manager, or member (other than a member having no
management authority that is not a 10% Owner ) of the Controlled Person; or (c)
a spouse, parent, lineal descendant, sibling, aunt, uncle, niece, nephew,
mother-in-law, father-in-law, sister-in-law, or brother-in-law of an Affiliate
of the Controlled Person or a trust for the benefit of an Affiliate of the
Controlled Person or of which an Affiliate of the Controlled Person is a
trustee.

1.22

“Effective Time” Shall be the time the agreement is accepted by the Secretary of
State for the State of Delaware or such time that the Acquisition Subsidiary and
Company designate in this acquisition agreement as the closing date.

1.23

“Environmental Laws” shall mean all Laws that prohibit, regulate, or control any
Hazardous Material or any Hazardous Material Activity, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, the Resource Recovery and Conservation Act of 1976, the
Federal Water Pollution Control Act, the Clean Air Act, the Hazardous Materials
Transportation Act, and the Clean Water Act.

1.24

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

1.25

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.26

“Existing Employee Agreement” is defined in Section 3.17(a).

1.27

“Financial Statements” is defined in Section 3.7(b).

1.28

“Hazardous Material” shall mean any material, emission, chemical, substance or
waste that has been designated by any United States Government Authority to be
radioactive, toxic, hazardous, a pollutant or a contaminant.

1.29

“Hazardous Materials Activity” shall mean the transportation, transfer,
recycling, storage, use, treatment, manufacture, removal, remediation, release,
exposure of others to, sale, labeling, or distribution of any Hazardous Material
or any product or waste containing a Hazardous Material, or product manufactured
with ozone depleting substances, including, without limitation, any required
labeling, payment of waste fees or charges (including so-called e-waste fees)
and compliance with any recycling, product take-back or product content
requirements.

1.30

“Indebtedness” means with respect to any Person, (a) all obligations of such
Person for borrowed money, or with respect to deposits or advances of any kind
(including amounts by reason of overdrafts and amounts owed by reason of letter
of credit reimbursement agreements) including with respect thereto, all
interests, fees and costs, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
accounts payable to creditors for goods and services incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien or security interest on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all obligations of such Person under leases required to be accounted for as
capital leases under U.S. GAAP, (g) all guarantees by such Person and (h) any
agreement to incur any of the same.

1.31

“Indemnification Notice” is defined in Section 9.2(a).

1.32

“Indemnified Party” is defined in Section 9.1.

1.33

 “Intellectual Property Right” means the intellectual property, confidential
information, and proprietary information, owned, licensed, used or held for use
by a Person, including, but not limited to (a) any and all trademarks, logos,
logotypes, and/or service marks, including, but not limited to, any and all
common law and statutory rights therein and therefor, and further including any
and all registrations thereof and applications for registration therefor, and
all goodwill of the business associated therewith; (b) any and all corporate
names, Internet domain names, and/or trade names, including, but not limited to,
any and all common law and statutory rights therein and therefor, and further
including any and all registrations thereof and applications for registration
therefor; (c) any and all know-how, trade secrets, confidential business
information, and other proprietary information, including without limitation,
lists of customers and suppliers and potential customers and suppliers, pricing
and cost information, business and marketing plans and proposals, processes,
techniques, designs, research and development information, technical
information, specifications, discoveries, notes, reports, drawings, works,
devices, makes, models, works-in-progress, and creations, and any and all work
product therefor, including, but not limited to, any and all common law and
statutory rights therein and therefor; (d) any and all patents and patent
applications (including all reissuances, continuations, continuations-in-part,
revisions, extensions and re-examinations thereof) and patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice);
(e) any and all copyrights, including, but not limited to, any and all common
law and statutory rights therein and therefor, and further including any and all
copyright registrations thereof and applications for registration of copyright
therefor; (f) any and all computer programs, including operating systems,
applications, routines, interface and algorithms, whether in source code or
object code; (g) databases and all information contained therein; and (h) all
proprietary rights relating to any of the foregoing, including, but not limited
to, all causes of action, damages and remedies related thereto.

1.34

“Labor Agreements” is defined in Section 3.17(a).

1.35

“Law” means any domestic or foreign, federal, state, municipality or local law,
statute, ordinance, code, rule, or regulation.

1.36

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, and any
conditional sale or voting agreement or proxy, including any agreement to give
any of the foregoing.

1.37

“Loss(es)” is defined in Section 9.1.

1.38

“Manager” has the same meaning as such term has in the Company’s Operating
Agreement.

1.39

 “Material Adverse Effect” or “Material Adverse Change” means a material adverse
change or a material adverse effect, individually or in the aggregate, on the
condition (financial or otherwise), prospects, net worth, management, earnings,
cash flows, business, operations or properties of the Company and the
Businesses, taken as a whole, whether or not arising from transactions in the
ordinary course of business.

1.40

“Material Contracts” means the contracts, agreements and understanding listed on
Schedule 3.12(a).

1.41

“Selling Shareholders” means the shareholders who collectively own 100% of the
issued and outstanding ordinary shares of the Israeli corporation Target
Company, all of whom are listed on Schedule I hereto.

1.42

 “Agreement” means this executed agreement by and between GRCR Partners Inc. and
Eroll Grow Tech Ltd., the Israeli corporation (Target Company), including all
amendments thereto.

1.43

“Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

1.44

“Outside Closing Date” is defined in Section 11.1.

1.45

 “Company” means GRCR Partners Inc, a Delaware corporation, as referenced in the
Preamble.

1.46

“Company Balance Sheet” is defined in Section 5.14.

1.47

“Target Company Balance Sheet Date” is defined in Section 5.15.

1.48

“Company Common Stock” is defined in Section 5.5(a).

1.49

“Company Employee Benefit Plans” is defined in Section 5.17.

1.50

“Company Financial Statements” is defined in Section 5.9.

1.51

“Company Indemnifying Party” is defined in Section 9.1.

1.52

“Company Preferred Stock” is defined in Section 8.1(c).

1.53

“Company Registration” is defined in Section 5.8(a).

1.54

“Company Stock” refers collectively to the Company Preferred Stock and Company
Common Stock as defined in Section 5.4(a).

1.55

“Company SEC Documents” is defined in Section 5.8(b).

1.56

“Payment Securities” is defined in Section 2.2.

1.57

“Permits” is defined in Section 3.13.

1.58

“Permitted Liens” means (i) all defects, exceptions, restrictions, easements,
rights of way and encumbrances disclosed in policies of title insurance which
have been made available to Parent; and (ii) mechanics’, carriers’, workers’,
repairers’ and similar statutory Liens arising or incurred in the ordinary
course of business for amounts (A) that are not delinquent, (B) that are not
material to the business, operations and financial condition of the Company so
encumbered, either individually or in the aggregate, (C) not resulting from a
breach, default or violation by any of the Company of any Contract or Law, and
(D) the Liens set forth on Schedule 1.62.

1.59

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership, or limited liability partnership), Israeli
corporation, association, trust or other entity or organization, including a
government, domestic or foreign, or political subdivision thereof, or an agency
or instrumentality thereof.

1.60

“Registered Intellectual Property” is defined in Section 3.15.

1.61

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

1.62

“Securities Act” means the Securities Act of 1933, as amended.

1.63

“Series A Preferred Stock” means the 15,000,000 shares of the Company’s
Convertible Preferred Stock, having the rights, preferences and privileges set
forth in the Certificate of Designation, in the form attached to the Amended and
Restated Articles of Incorporation.

1.64

“Signing Date” is defined in the Preamble.

1.65

“Subsidiary” means each entity of which at least fifty percent (50%) of the
capital stock or other equity or voting securities are Controlled or owned,
directly or indirectly, by the Company.

1.66

“Tangible Personal Property” means all tangible personal property and interests
therein, including machinery, computers and accessories, furniture, office
equipment, communications equipment, automobiles, trucks, forklifts, and other
vehicles owned or leased by the Company or any of its Subsidiaries and other
tangible property, including the items listed on Schedule 3.10.

1.67

“Tax(es)” means any federal, state, local or foreign tax, charge, fee, levy,
custom, duty, deficiency, or other assessment of any kind or nature imposed by
any Taxing Authority (including any income (net or gross), gross receipts,
profits, windfall profit, sales, use, goods and services, ad valorem, franchise,
license, withholding, employment, social security, workers compensation,
unemployment compensation, employment, payroll, transfer, excise, import, real
property, personal property, intangible property, occupancy, recording, minimum,
alternative minimum, environmental or estimated tax), including any liability
therefor as a transferee (including under Section 6901 of the Code or similar
provision of applicable Law) or successor, as a result of Treasury Regulation
Section 1.1502-6 or similar provision of applicable Law or as a result of any
Tax sharing, indemnification or similar agreement, together with any interest,
penalty, additions to tax or additional amount imposed with respect thereto.

1.68

“Taxing Authority” means the Internal Revenue Service, the Israeli Taxation
Authority and/or any other Authority responsible for the collection, assessment
or imposition of any Tax or the administration of any Law relating to any Tax.

1.69

“Tax Return” means any return, information return, declaration, claim for refund
or credit, report or any similar statement, and any amendment thereto, including
any attached schedule and supporting information, whether on a separate,
consolidated, combined, unitary or other basis, that is filed or required to be
filed with any Taxing Authority in connection with the determination,
assessment, collection or payment of a Tax or the administration of any Law
relating to any Tax.

1.70

“Third-Party Claim” is defined in Section 9.2(a).

1.71

“Transaction” is defined in the preamble.

1.72

 “ordinary Shares” is defined in Section 3.5.

1.73

“U.S. GAAP” means U.S. generally accepted accounting principles, consistently
applied.

ARTICLE II
PURCHASE AND SALE

Acquisition .  Subject to the terms and conditions of this Agreement, Target
Subsidiary shall be acquired   into the Company.  At the Effective Time, the
separate legal existence of Acquisition Subsidiary shall continue as a wholly
owned subsidiary of the Company shall be the parent company as referred to the
agreement.

2.1

Share Exchange.  On the Closing Date, the ordinary Shareholders of the Israeli
corporation, Eroll Grow Tech Ltd. shall transfer to the Company as the Parent an
aggregate of  ordinary shares, representing all of the ordinary shares issued
and outstanding of the Israeli corporation  outstanding as of the time of the
exchange, and (y) GRCR Partners Inc., the Delaware Company (Parent) shall issue
an aggregate of 12,073,500 fully paid and nonassessable shares of Parent Common
Stock in exchange for the ordinary shares of the Israeli corporation
shareholders in the amounts set forth on Schedule “I” (collectively referred to
herein as the “Payment Securities”). The number of shares of Parent Common Stock
included as Payment Securities shall increase the total number of common stock
to no more than a maximum of 15,000,000 Common Shares issued and outstanding in
the enlarged share capital of the company post completion.

2.2

Section 351 Transaction.  For U.S., federal income tax purposes, the Transaction
is intended to constitute an exchange of property for stock under Section 351 of
the Code. The parties to this Agreement hereby (i) agree to file and retain such
information as shall be required under Section 1.351-3 of the United States
Treasury Regulations, and (ii) agree to file all Tax and other informational
returns on a basis consistent with such characterization. Notwithstanding the
foregoing or anything else to the contrary contained in this Agreement, the
parties acknowledge and agree that no party is making any representation or
warranty as to the qualification of the Transaction under Section 351 of the
Code or as to the effect, if any, that any transaction consummated on, after or
prior to the Closing Date has or may have on any such transaction. Each of the
parties acknowledge and agree that each (i) has had the opportunity to obtain
independent legal and tax advice with respect to the transactions contemplated
by this Agreement, and (ii) is responsible for paying its own Taxes, including
any adverse Tax consequences that may result if the Transaction is determined
not to qualify under Section 351 of the Code.

2.3

Closing.  Subject to the satisfaction or waiver of the conditions set forth in
Article VIII, the closing (the “Closing”) of the Transaction shall take place at
the Law Offices of David E. Price, PC of Bethesda, Maryland on the third
Business Day after all the closing conditions set forth in Article VII to this
Agreement have been satisfied or waived at 10:00 a.m. local time, or at such
other date, time or place as Parent and the Company may agree (the date and time
at which the Closing is actually held being the “Closing Date”).  At the
Closing:

(a)

Parent shall deliver the Payment Securities in accordance with Section 2.2.

(b)

The Members shall deliver to Parent instructions to the Company’s registrar and
transfer agent that, at the Closing, their Units be transferred to Parent, with
all necessary transfer Tax and other revenue stamps, acquired at each Member’s
expense, affixed.

2.4

Board of Directors.  Within one month after the Closing, the Parent’s board of
directors will consist of three (3) directors.  The Target Company shall
designate three (3) persons to the Parent’s board of directors.  The Parent and
the Company will work together to assure that at least one (1) of the designated
directors qualify as an independent director under the Securities Act, and the
rules of any applicable securities exchange.

2.5

Appointment of Officers.  Simultaneously upon the Signing Date, the parties
shall have appointed Zohar Levy to serve as Chairman and as Chief Executive
Officer of the Parent Company.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY

The Target Company hereby represents and warrants to the Parent Company that,
except as set forth in the corresponding schedule in the disclosure schedules
attached hereto, each of the following representations and warranties is true,
correct, and complete to the knowledge of the Company as of the date of this
Agreement and as of the Closing Date.  

3.1

Corporate Existence and Power.  The Company is an Israeli corporation duly
organized, validly existing and in good standing under the Laws of the State of
Israel.  The Company has all power and authority, corporate and otherwise, and
all governmental licenses, franchises, Permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted.  The
Company is duly qualified or licensed to do business as a foreign corporation or
Israeli corporation, as applicable, and is in good standing in each authority
where the character of the property owned or leased by it or the nature of its
activities make such qualification necessary.

3.2

Authorization.

(a)

The execution, delivery and performance by the Company of this Agreement and the
Additional Agreements and the consummation by the Company of the transactions
contemplated hereby and thereby are within the corporate powers of the Company
and have been duly authorized by all necessary action on the part of the
Company, including the approval of the Manager and the approval of the super
majority of the Members of the Company.  This Agreement constitutes a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with their respective terms, subject to bankruptcy, insolvency and
similar Laws affecting the enforceability of creditor rights generally and to
general principals of equity.

3.3

Governmental Authorization.  Neither the execution, delivery nor performance by
the Company of this Agreement or any Additional Agreements requires any consent,
approval, license, or other action by or in respect of, or registration,
declaration or filing with, any Authority.

3.4

Non-Contravention.  None of the execution, delivery or performance by the
Company of this Agreement does or will:

(a)

contravene or conflict with the organizational or constitutive documents of the
Company;

(b)

contravene or conflict with or constitute a violation of any provision of any
Law binding upon or applicable to the Company;

(c)

constitute a default under or breach of (with or without the giving of notice or
the passage of time or both); violate; or give rise to any right of termination,
cancellation, amendment, or acceleration of any right or obligation of the
Company;

(d)

require any payment or reimbursement by any of the Company (other than
obligations set forth in the Additional Agreements);

(e)

cause a loss of any material benefit relating to the business to which the
Company is entitled under any provision of any Permit or Contract (i) binding
upon the Company, or (ii) by which any of the Units or the Company’s assets is
or may be bound; or

(f)

result in the creation or imposition of any Lien (except for Permitted Liens) on
any of the Units or the Company’s assets.

3.5

Capitalization.  The Target Company has an authorized capitalization consisting
of 1000, shares as defined in the Company’s articles of incorporation (the
“ordinary shares”).  All the existing issued and outstanding ordinary shares
have been duly authorized and validly issued, are fully paid and non-assessable
and have not been issued in violation of any preemptive or similar rights of any
Person.  All the issued and outstanding ordinary shares of the Target Company
are owned of record and beneficially by the Shareholders as set forth on
Schedule “I”.  Upon the Closing, the Parent Company shall receive good, valid
and marketable title to 100 % ordinary shares free and clear of all Liens.  No
other class of Shares is authorized or outstanding.  Except as set forth on
Schedule 3.5, there are no: (a) outstanding subscriptions, options, warrants,
rights (including “phantom stock rights”), calls, commitments, understandings,
conversion rights, rights of exchange, plans or other agreements of any kind
providing for the purchase, issuance or sale of any shares  of the Company, or
(b) agreements by any shareholders  with respect to any of the shares ,
including any voting trust, other voting agreement or proxy with respect
thereto, or (c) equity holder agreements between the Target Company and its
direct or indirect holders regarding the securities of such company.

3.6

Certificate of Incorporation and articles of incorporation   Copies of (a) the
certificate of formation of the Company, as certified by the Israeli
Corporations office or its equivalent authority, its state of formation. (b) the
articles of incorporation, be delivered to Parent, and such copies shall be each
true and complete copies of such instruments as amended and in effect on such
delivery date.

3.7

Financial Statements.

(a)

The Company shall, three (3) Business Days prior to the Closing Date, deliver to
the Parent the (i) audited balance sheet as of December, 2017 (the “Company
Balance Sheet Date”), and (ii) audited statements of operations and accumulated
deficits and cash flows for the years ended December 31, 2016 and December 31,
2017 (collectively, the “Audited Financial Statements”) if applicable.

(b)

The Company has delivered to the Parent Company financial statements of the
Company for the period ended December 31, 2017, consisting of the balance sheet
as of such date, the income statement for period ended on such date, and the
cash flow statement for the period ended on such date (the “Unaudited Financial
Statements” and together with the Audited Financial Statements, the “Financial
Statements”) for the period ended December 31st 2017 and Unaudited financial
statements or management accounts  for the period ended June 30th,  2018.

(c)

The Financial Statements (a) are in accordance with the books and records of the
Company, and (b) present fairly in all material respects the financial condition
of the Company at the dates therein specified and the results of its operations
and changes in financial position for the periods therein specified.

(d)

Except as fully disclosed in Schedule 3.7(d), the Company has no indebtedness,
liabilities, or obligations (whether accrued, absolute, contingent, whether due
or to become due or otherwise).

3.8

Books and Records.  The Company shall make all Books and Records of the Company
available to Parent for its inspection and shall deliver to Parent complete and
accurate copies of all documents referred to in the schedules to this Agreement
or that Parent otherwise has requested within sixty (60) days from the Signing
Date.  

3.9

Absence of Certain Changes.  Since the Company Balance Sheet Date, each of the
Companies has conducted the Business in the ordinary course consistent with past
practices.  Without limiting the generality of the foregoing, except as set
forth on Schedule 3.9, since the Company Balance Sheet Date, there has not been
any Material Adverse Effect in the value to Parent of the transactions
contemplated hereby.

3.10

Properties; Title to the Company’s Assets.  Except as set forth on Schedule 3.10
the Tangible Personal Property have no defects, are in good operating condition
and repair and function in accordance with their intended uses (ordinary wear
and tear excepted) and have been properly maintained and are suitable for their
present uses and meet all specifications and warranty requirements with respect
thereto.

3.11

Litigation.  Except as provided on Schedule 3.11, there is no Action (or any
basis therefor) pending against, or, to the best knowledge of the Company,
threatened, against or affecting, the Company.  Except as provided on Schedule
3.11, there are no outstanding judgments against the Company.

3.12

Contracts.

(a)

Schedule 3.12(a) lists all material Contracts, oral or written (collectively,
“Material Contracts”) to which the Company is a party, and which are currently
in effect and constitute the following:

(i)

all Contracts that require annual payments or expenses by, or annual payments or
income to, the Company of $100,000 or more (other than standard purchase and
sale orders entered in the ordinary course of business consistent with past
practice);

(ii)

all sales, advertising, agency, lobbying, broker, sales promotion, market
research, marketing or similar contracts and agreements, in each case requiring
the payment of any commissions by the Company more than $100,000 annually;

(iii)

all employment Contracts, employee leasing Contracts, and consultant and sales
representatives Contracts with any current or former officer, director, employee
or consultant of the Company or other Person, under which the Company (A) has
continuing obligations for payment of annual compensation of at least $75,000
(other than oral arrangements for at-will employment), (B) has severance or post
termination obligations to such Person (other than COBRA obligations), or (C)
has an obligation to make a payment upon consummation of the transactions
contemplated hereby or as a result of a change of control of the Company;

(iv)

all Contracts creating a joint venture, strategic alliance, Israeli corporation
and partnership agreements to which the Company is a party;

(v)

all Contracts relating to patents, trademarks, service marks, trade names,
brands, copyrights, trade secrets and other Intellectual Property Rights of the
Company; and

(vi)

all Contracts relating to outstanding Indebtedness, including financial
instruments of indenture or security instruments (typically interest-bearing)
such as notes, mortgages, loans, and lines of credit.

3.13

Licenses and Permits.  Schedule 3.13 correctly lists each license, permit, order
or approval or other similar authorization affecting, or relating in any way to,
the Business, together with the name of the Authority issuing the same (the
“Permits”).  Except as indicated on Schedule 3.13, such Permits are valid and in
full force and effect, and none of the Permits will, assuming the related
third-party consent has been obtained or waived prior to the Closing Date, be
terminated or impaired or become terminable because of the transactions
contemplated hereby.  The Company has all Permits necessary to operate the
Business.  

3.14

Compliance with Laws.  Except as set forth on Schedule 3.14, the Company has not
violated nor is in violations of, and to the Company’s best knowledge, is
neither under investigation with respect to nor has been threatened to be
charged with or given notice of any violation or alleged violation of, any Law,
or judgment, order or decree entered by any court, arbitrator or Authority,
domestic or foreign, nor is there any basis for any such charge and within the
last 24 months the Company has not received any subpoenas by any Authority.

3.15

Intellectual Property.  The Company owns, free and clear of all Liens other than
Permitted Liens, or otherwise possesses a valid right to use, all Intellectual
Property Rights necessary to conduct its business as currently operated.
 Schedule 3.15 sets forth a true, correct and complete list of all registered
patents, trademarks, service marks, trade names, Internet domain names and
copyrights of each of the Companies and any applications for any of the
foregoing (collectively, “Registered Intellectual Property”), specifying as to
each, as applicable: (i) the nature of such Intellectual Property Right; (ii)
the owner of such Intellectual Property Right; (iii) the jurisdictions by or in
which such Intellectual Property Right has been issued or registered or in which
an application for such issuance or registration has been filed, including the
respective registration or application numbers; and (iv) all licenses,
sublicenses and other agreements pursuant to which any Person is authorized to
use such Intellectual Property Right.

3.16

Insurance Coverage.  There is in full force and effect one or more policies of
insurance, insuring the Company and its properties, products and business
against such losses and risks, and in such amounts, as are customary for
business entities engaged in the same or similar business and similarly
situated.  Other than as described on Schedule 3.16, the Company has not been
refused any insurance coverage sought or applied for, and the Company has no
reason to believe that it will be unable to renew its existing insurance
coverage as and when the same shall expire upon terms at least as favorable to
those currently in effect, other than possible increases in premiums that do not
result from any act or omission of the Company.  Other than as set forth on
Schedule 3.16, no suit, proceeding or action or, to the knowledge of the
Company, threat of suit, proceeding or action has been asserted or made against
the Company within the last five years due to alleged bodily injury, disease,
medical condition, death or property damage arising out of the function or
malfunction of a product, procedure or service designed, manufactured, sold or
distributed by the Company.

3.17

Employment Matters.

(a)

Schedule 3.17(a) sets forth a true and complete list of every employment
agreement (each an “Existing Employment Agreement”), commission agreement,
employee group or executive medical, life, or disability insurance plan, and
each incentive, bonus, profit sharing, retirement, deferred compensation,
equity, phantom stock, stock option, stock purchase, stock appreciation right or
severance plan of the Company, to the extent that any such agreement relates to
the Business of the Company, now in effect or under which the Company has or
might have any obligation, or any understanding between the Company and any
employee concerning the terms of such employee’s employment that does not apply
to the Company (to the extent such employment relates to that of the Company)
employees generally (collectively, “Labor Agreements”).

(b)

The Company has complied in all material respects with all Labor Agreements and
all applicable laws relating to employment or labor.  All accrued obligations of
the Company applicable to its employees, whether arising by operation of Law, by
Contract, by past custom or otherwise, for payments by the Company to any trust
or other fund or to any Authority, with respect to unemployment or disability
compensation benefits, social security benefits, under ERISA or otherwise, have
been paid or adequate accruals have been made.

3.18

Environmental Laws.

(a)

Except as set forth in Schedule 3.18, the Company has not (i) received any
written notice of any alleged claim, violation of or Liability under any
Environmental Law which has not heretofore been cured or for which there is any
remaining liability; (ii) disposed of, emitted, discharged, handled, stored,
transported, used or released any Hazardous Materials, arranged for the
disposal, discharge, storage or release of any Hazardous Materials, or exposed
any employee or other individual to any Hazardous Materials so as to give rise
to any Liability or corrective or remedial obligation under any Environmental
Laws; or (iii) entered into any agreement that may require it to guarantee,
reimburse, pledge, defend, hold harmless or indemnify any other Person with
respect to liabilities arising out of Environmental Laws or the Hazardous
Materials Activities of the Companies, except in each case as would not,
individually or in the aggregate, have a Material Adverse Effect.

(b)

The Company has delivered to Parent all material records in its possession
concerning the Hazardous Materials Activities of the Company and all
environmental audits and environmental assessments in the possession or control
of the Company of any facility currently owned, leased or used by the Company
which identifies the potential for any violations of Environmental Law or the
presence of Hazardous Materials on any property currently owned, leased or used
by the Company.

(c)

Except as provided for on Schedule 3.18(c), there are no Hazardous Materials in,
on, or under any properties owned, leased or used at any time by the Company
such as could give rise to any material liability or corrective or remedial
obligation of the Company under any Environmental Laws.

3.19

Finders’ Fees.  Except as set forth on Schedule 3.19, there is no investment
banker, broker, finder, or other intermediary which has been retained by or is
authorized to act on behalf of the Company who might be entitled to any fee or
commission from Parent or any of its Affiliates (including the Company following
the Closing) upon consummation of the transactions contemplated by this
Agreement.

3.20

Disclosure.  There is no fact relating to the Company that the Company has not
disclosed to Parent in writing that materially and adversely affects nor, as far
as Company can now foresee, will materially and adversely affect, the condition
(financial or otherwise), properties, assets, liabilities, business operations,
results of operations or prospects of Company.  No representation or warranty by
Company herein and no information disclosed in the schedules or exhibits hereto
by Company contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.

ARTICLE IV
STATUS OF SCHEDULES AS OF SIGNING DATE; SURVIVAL OF REPRESENTATIONS AND
WARRANTIES

4.1

Status of Schedules as of Signing Date.

(a)

To the extent that any of the schedules to this Agreement are not provided to
the Parent on the date of this Agreement, such schedules shall be provided by
the Company to the Parent as soon as such schedules are available, but in any
event three (3) Business Days prior to the Closing Date (or within such other
timeframe as is specifically set forth in Article III).  The Parent shall have
fifteen (15) days to either accept such schedules as final or provide a written
request for revised schedules or additional information relating to items
included in such schedules, in the absence of which request the schedules shall
be deemed final.  Each time additional information or revisions are requested;
the Parent shall have fifteen (15) days after receipt of the revised schedules
to either accept such schedules as final or provide a written request for
revised schedules or additional information relating to items included in such
schedules.  The disclosure schedules shall be deemed final after the Parent has
received the schedules and does not comment on such draft of the schedules for
fifteen (15) days after receipt.

(b)

Any representations or warranties with respect to those matters or items in any
schedule described in Article III shall be made (unless waived or amended) only
as of the date on which such Schedule is deemed final pursuant to Section
4.1(a).

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT COMPANY

Parent and Acquisition Subsidiary, jointly and severally, hereby represent and
warrant to the Company that:

5.1

Corporate Existence and Power.  Parent is a corporation duly organized and
existing in good standing under the laws of the State of Delaware.  Acquisition
Subsidiary is an Israeli corporation duly organized and existing in good
standing under the laws of the State of Israel.  Parent and Acquisition
Subsidiary have heretofore delivered to the Company complete and correct copies
of their respective Articles of Incorporation, By-Laws, Articles of Organization
and Operating Agreement as now in effect.  Parent and Acquisition Subsidiary
have full corporate power and authority to carry on their respective businesses
as they are now being conducted and as now proposed to be conducted and to own
or lease their respective properties and assets.  Neither Parent nor Acquisition
Subsidiary has any subsidiaries (except Parent’s ownership of Acquisition
Subsidiary) or direct or indirect interest (by way of stock ownership or
otherwise) in any firm, corporation, Israeli corporation, partnership,
association, or business.  Parent owns all the issued and outstanding membership
interests of Acquisition Subsidiary free and clear of all Liens, and Acquisition
Subsidiary has no outstanding options, warrants or rights to purchase its
membership interests or other securities of Acquisition Subsidiary, other than
the membership interest owned by Parent.  Unless the context otherwise requires,
all references in this Article V to “Parent” shall be treated as being a
reference to Parent and Acquisition Subsidiary taken together as one enterprise.

5.2

Corporate Authorization.  The execution, delivery and performance by Parent of
this Agreement and the Additional Agreements and the consummation by Parent of
the transactions contemplated hereby and thereby are within the corporate powers
of Parent and have been duly authorized by all necessary corporate action on the
part of Parent.  This Agreement has been duly executed and delivered by Parent
and it constitutes, and upon their execution and delivery, the Additional
Agreements will constitute, a valid and legally binding agreement of Parent,
enforceable against it in accordance with its terms.

5.3

Governmental Authorization.  Neither the execution, delivery nor performance of
this Agreement requires any consent, approval, license, or other action by or in
respect of, or registration, declaration or filing with any Authority.

5.4

Non-Contravention.  The execution, delivery and performance by Parent of this
Agreement do not and will not (i) contravene or conflict with the organizational
or constitutive documents of Parent, or (ii) contravene or conflict with or
constitute a violation of any provision of any Law, judgment, injunction, order,
writ, or decree binding upon Parent.

5.5

Authorized Capital.   

(a)

The authorized capital stock of Parent consists of (i) 500,000,000 shares of
Common Stock, par value $0.0001 per share, (“Parent Common Stock”) of which
2,926,500 shares are currently issued and outstanding.  Parent has no
outstanding options, rights, or commitments to issue shares of Parent Stock or
any other equity security of Parent Company, and there are no outstanding
securities convertible or exercisable into or exchangeable for shares of Parent
Stock or any other equity security of Parent or Acquisition Subsidiary.  There
is no voting trust, agreement, or arrangement among any of the beneficial
holders of Parent Stock affecting the nomination or election of directors or the
exercise of the voting rights of Parent Stock.  The offer, issuance, and sale of
such shares of Parent Stock were (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, (b) registered or qualified (or
were exempt from registration or qualification) under the registration or
qualification requirements of all applicable state securities laws and (c)
accomplished in conformity with all other applicable securities laws.  None of
such shares of Parent Stock are subject to a right of withdrawal or a right of
rescission under any federal or state securities or “Blue Sky” law.

(b)

The authorized capital stock of Acquisition Subsidiary consists of 1,137 units
(the “Acquisition Subsidiary Units”), of which 1,137 units are issued and
outstanding.  Parent owns all of the outstanding Acquisition Subsidiary Units.
 All outstanding units of the equity of Acquisition Subsidiary are validly
issued and outstanding, fully paid, and non-assessable, and none of such units
have been issued in violation of the preemptive rights of any Person.
 Acquisition Subsidiary has no outstanding options, rights, or commitments to
issue shares of Acquisition Subsidiary.  Units or any other equity security of
Acquisition Subsidiary, and there are no outstanding securities convertible or
exercisable into or exchangeable for shares of Acquisition Subsidiary Units or
any other equity security of Acquisition Subsidiary.

5.6

Acquisition Subsidiary.  Acquisition Subsidiary is to be a wholly-owned Israeli
corporation of Parent company.

5.7

Validity of Shares.  The shares of Parent Common Stock to be issued at the
Closing pursuant to Section 2.2 hereof, when issued and delivered in accordance
with the terms of the Agreement, shall be duly and validly issued, fully paid
and non-assessable.  The issuance of the Parent Common Stock upon consummation
of the Merger pursuant to Sections 2.2 will be exempt from the registration and
prospectus delivery requirements of the Securities Act and from the
qualification or registration requirements of any applicable state “Blue Sky” or
securities laws.

5.8

SEC Reporting and Compliance.

(a)

Parent filed a registration statement on Form S-1 under the Securities Act,
which became effective on April 8th, 2016 (the “Parent Registration”).  Since
that date, Parent has filed with the Commission all registration statements,
proxy statements, information statements and reports required to be filed
pursuant to the Exchange Act.  Parent has not filed with the Commission a
certificate on Form 15 pursuant to Rule 12h-3 of the Exchange Act.

(b)

Parent has made available to the Company true and complete copies of the
registration statements, information statements and other reports (collectively,
the “Parent SEC Documents”) filed by Parent with the Commission.  As of its
respective filing date, each Parent SEC Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder applicable to such Parent SEC Documents and, except to
the extent that information contained in any Parent SEC Document has been
revised or superseded by a later filed Parent SEC Document, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading.

(c)

Prior to and until the Closing, Parent Company will provide to the Target
Company copies of any and all amendments or supplements to the Parent Company
 SEC Documents filed with the Commission and all subsequent registration
statements and reports filed by Parent  Company subsequent to the filing of the
Parent SEC Documents with the Commission and any and all subsequent information
statements, proxy statements, reports or notices filed by Parent with the
Commission or delivered to the stockholders of Parent.

(d)

Parent is not an investment company within the meaning of Section 3 of the
Investment Company Act of 1940, as amended.

(e)

Parent is not, and never has been, a “shell company” as defined in Rule 12b-2
under the Exchange Act and as indicated in the Parent’s filings with the
Commission.

(f)

The shares of Parent Common Stock are quoted on the OTC tier of the OTC Markets
Group (the “OTC Markets”) under the symbol “GRCR” and Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with all rules and regulations of the OTC
Markets applicable to it and the Parent Common Stock.  The issuance of Parent
Common Stock under this Agreement does not contravene the rules and regulations
of the trading market on which the Parent Common Stock is currently listed or
quoted, and no approval of the stockholders of Parent is required for Parent to
issue and deliver the Parent Common Stock contemplated by this Agreement.

(g)

Between the date hereof and the Effective Time, Parent shall continue to satisfy
the filing requirements of the Exchange Act and all other requirements of
applicable securities laws and of the OTC Markets.

(h)

The Parent SEC Documents include all certifications and statements required of
it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and (ii) 18
U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and each of
such certifications and statements contain no qualifications or exceptions to
the matters certified therein other than a knowledge qualification, permitted
under such provision, and have not been modified or withdrawn and neither Parent
nor any of its officers has received any notice from the Commission questioning
or challenging the accuracy, completeness, form or manner of filing or
submission of such certifications or statements.

(i)

Parent has otherwise complied with the Securities Act, Exchange Act, and all
other applicable federal and state securities laws, rules, and regulations.

5.9

Financial Statements.  The balance sheets and statements of operations,
stockholders’ equity and cash flows contained in the Parent SEC Documents (the
“Parent Financial Statements”) (a) comply as to form in all material respects
with applicable accounting requirements and rules and regulations of the
Commission with respect thereto, (b) have been prepared in accordance with U. S.
GAAP applied on a basis consistent with prior periods (and, in the case of
unaudited financial information, on a basis consistent with year-end audits),
(c) are in accordance with the books and records of Parent and (d) present
fairly in all material respects the financial condition of Parent at the dates
therein specified and the results of its operations and changes in financial
position for the periods therein specified.  The financial statements included
in Parent’s Registration Statement and the Parent SEC Documents (to the extent
applicable) were audited By Rosenberg Rich Baker Berman & Co- the Parent’s
current independent registered public accounting firm.

5.10

Governmental Consents.      

(a)

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of Parent or Acquisition
Subsidiary required in connection with the consummation of the Merger shall have
been obtained prior to, and be effective as of, the Closing.

(b)

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of Company required in
connection with the consummation of the Merger shall have been obtained prior
to, and be effective as of, the Closing.

5.11

Compliance with Laws and Other Instruments.  The execution, delivery and
performance by Parent and/or Acquisition Subsidiary of the Merger Documents and
the other agreements to be made by Parent or Acquisition Subsidiary pursuant to
or in connection with the Merger Documents and the consummation by Parent and/or
Acquisition Subsidiary of the transactions contemplated by the Merger Documents
will not cause Parent and/or Acquisition Subsidiary to violate or contravene (a)
any provision of law, (b) any rule or regulation of any agency, government or
Authority, (c) any order, judgment or decree of any court or Authority, or (d)
any provision of their respective charters or By-Laws as amended and in effect
on and as of the Closing Date and will not violate or be in conflict with,
result in a breach of or constitute (with or without notice or lapse of time, or
both) a default under any material indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or other agreement or contract to which
Parent or Acquisition Subsidiary is a party or by which Parent and/or
Acquisition Subsidiary or any of their respective properties is bound.

5.12

No General Solicitation.  In issuing the Parent Common Stock in the Merger
hereunder, neither Parent nor anyone acting on its behalf has offered to sell
the Parent Stock by any form of general solicitation or advertising.

5.13

Binding Obligations.  This Agreement, together with the Additional Agreements,
constitute the legal, valid, and binding obligations of Parent and Acquisition
Subsidiary, and are enforceable against Parent and Acquisition Subsidiary, in
accordance with their respective terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

5.14

Absence of Undisclosed Liabilities.  Neither Parent nor Acquisition Subsidiary
has any material obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due), arising out of any
transaction entered into at or prior to the Closing, except (a) as disclosed in
the Parent SEC Documents, (b) to the extent set forth on or reserved against in
the balance sheet of Parent in the most recent Parent SEC Document filed by
Parent (the “Parent Balance Sheet”) or the notes to the Parent Financial
Statements, (c) current liabilities incurred and obligations under agreements
entered into in the usual and ordinary course of business since the date of the
Parent Balance Sheet (the “Parent Balance Sheet Date”), none of which
(individually or in the aggregate) materially and adversely affects the
Condition of Parent and (d) by the specific terms of any written agreement,
document or arrangement attached as an exhibit to the Parent SEC Documents.  As
of the Closing Date, all liabilities of Parent shall have been paid off and
shall in no event remain liabilities of the Parent, the Acquisition Subsidiary,
the Company, or the stockholders of Parent following the Closing.

5.15

Absence of Changes.  Since the Parent Balance Sheet Date, except as disclosed in
the Parent SEC Documents, Parent has conducted its business in the ordinary
course consistent with past practices.  Without limiting the generality of the
foregoing, except as set forth in the Parent SEC Documents, since the Parent
Balance Sheet Date, there has not been any Material Adverse Effect in the value
to Company of the transactions contemplated hereby.

5.16

Tax Returns and Audits.  All required federal, state and local Tax Returns of
Parent have been accurately prepared in all material respects and duly and
timely filed, and all federal, state and local Taxes required to be paid with
respect to the periods covered by such returns have been paid to the extent that
the same have become due, except where the failure so to file or pay could not
reasonably be expected to have a material adverse effect upon the Condition of
the Parent.  Parent is not and has not been delinquent in the payment of any
Tax.  Parent has not had a Tax deficiency assessed against it and has not
executed a waiver of any statute of limitations or the assessment or collection
of any Tax.  None of Parent’s federal income, state and local income and
franchise tax returns has been audited by any governmental authority; and none
of the Parent’s state or local income or franchise Tax Returns has been audited
by any governmental authority.  The reserves for Taxes reflected on the Parent
Balance Sheet are and will be sufficient for the payment of all unpaid Taxes
payable by Parent with respect to the period ended on the Parent Balance Sheet
Date.  Since the Parent Balance Sheet Date, the Parent has made adequate
provisions on its books of account for all Taxes with respect to its business,
properties, and operations for such period.  Parent has withheld or collected
from each payment made to each of its employees the amount of all Taxes
(including, but not limited to, federal, state, and local income Taxes, Federal
Insurance Contribution Act Taxes and Federal Unemployment Tax Act Taxes)
required to be withheld or collected therefrom and has paid the same to the
proper Tax receiving officers or authorized depositaries.  There are no federal,
state, local or foreign audits, actions, suits, proceedings, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns of
Parent now pending, and Parent has not received any notice of any proposed
audits, investigations, claims or administrative proceedings relating to Taxes
or any Tax Returns.  Parent has not agreed, nor is it required, to make any
adjustments under Section 481(a) of the Code (or any similar provision of state,
local and foreign law), whether by reason of a change in accounting method or
otherwise, for any Tax period for which the applicable statute of limitations
has not yet expired.  Parent (i) is not a party to, nor is it bound by or
obligated under, any Tax Sharing Agreements, and (ii) does not have any
potential liability or obligation to any Person as a result of, or pursuant to,
any such Tax Sharing Agreements.  Parent has no liability for any other taxpayer
under U.S. Treasury Regulation 1.1502-6 or any other similar provision.

5.17

Employee Benefit Plans; ERISA.  Except as disclosed in the Parent SEC Documents,
there are no “employee benefit plans” (within the meaning of Section 3(3) of
ERISA) nor any other employee benefit or fringe benefit arrangements, practices,
contracts, policies, or programs other than programs merely involving the
regular payment of wages, commissions, or bonuses established, maintained, or
contributed to by Parent, whether written or unwritten and whether or not
funded.  Any plans listed in the Parent SEC Documents are hereinafter referred
to as the “Parent Employee Benefit Plans.”

5.18

Litigation.  There is no legal action, suit, arbitration or other legal,
administrative or other governmental proceeding pending or, to the knowledge of
Parent, threatened against or affecting Parent or Acquisition Subsidiary or any
of their respective properties, assets or businesses and, to the knowledge of
Parent, there is no incident, transaction, occurrence or circumstance that might
reasonably be expected to result in or form the basis for any such action, suit,
arbitration or other proceeding.  Neither Parent nor Acquisition Subsidiary is
in default with respect to any order, writ, judgment, injunction, decree,
determination or award of any court or any governmental agency or
instrumentality or arbitration authority.

5.19

Licenses.  Parent possesses from all appropriate governmental authorities all
licenses, permits, authorizations, approvals, franchises, and rights necessary
for Parent to engage in the business currently conducted by it, all of which are
in full force and effect.

5.20

Interested Party Transactions.   No officer, director or stockholder of Parent
or any Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any such Person or of Parent has or has had, either directly
or indirectly, (a) an interest in any Person that (i) furnishes or sells
services or products that are furnished or sold or are proposed to be furnished
or sold by Parent or (ii) purchases from or sells or furnishes to Parent any
goods or services, or (b) a beneficial interest in any contract or agreement to
which Parent is a party or by which it or any of its assets may be bound or
affected.

5.21

Obligations to or by Stockholders.  Parent has no liability or obligation or
commitment to any stockholder of Parent or any Affiliate or “associate” (as such
term is defined in Rule 405 under the Securities Act) of any stockholder of
Parent, nor does any stockholder of Parent or any such Affiliate or associate
have any liability, obligation, or commitment to Parent.

5.22

Assets and Contracts.    

(a)

Parent has good title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its business.  All such assets and properties,
other than assets and properties in which the Parent has leasehold interests,
are free and clear of all Liens.  Parent has complied in all material respects
with the terms of all leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.  Parent enjoys
peaceful and undisturbed possession under all such leases.

(b)

Except as expressly set forth in this Agreement, the Parent Balance Sheet, or
the notes thereto, or the Parent SEC Documents, Parent is not a party to any
written or oral agreement not made in the ordinary course of business that is
material to Parent.  Parent does not own any real property.  Parent maintains no
insurance policies or insurance coverage of any kind with respect to Parent, its
business, premises, properties, assets, employees, and agents.  No consent of
any bank or other depository is required to maintain any bank account, other
deposit relationship or safety deposit box of Parent in effect following the
consummation of the Merger and the transactions contemplated hereby.

5.23

Employees.      Other than pursuant to ordinary arrangements of employment
compensation (which such arrangements are described in the Parent SEC
Documents), Parent is not under any obligation or liability to any officer,
director, employee, or Affiliate of Parent.

5.24

Duty to Make Inquiry.      To the extent that any of the representations or
warranties in this Article V are qualified by “knowledge” or “belief,” Parent
represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors and executive officers.

5.25

Market Makers.      Parent has at least two (2) market makers for the Parent
Common Stock and such market makers shall have obtained all permits and made all
filings necessary in order for such market makers to continue as market makers
of Parent.

5.26

Internal Accounting Controls.      Except as set forth in Schedule 5.26, Parent
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. GAAP and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Except as set forth in Schedule 5.26, Parent has
established disclosure controls and procedures for Parent and designed such
disclosure controls and procedures to ensure that material information relating
to the Parent is made known to the officers by others within those entities.
 Parent’s officers have evaluated the effectiveness of the Parent’s controls and
procedures as of the date prior to the filing date of the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”).
 Since the Evaluation Date, there have been no significant changes in Parent’s
internal controls or, to Parent’s knowledge, in other factors that could
significantly affect Parent’s internal controls except as set forth in Schedule
5.26.

5.27

Certain Registration Matters.      Except as specified in the Parent SEC
Documents, prior to the date hereof, Parent has not granted or agreed to grant
to any person any rights (including “piggy-back” registration rights) to have
any securities of Parent registered with the Commission or any other
governmental authority that have not been satisfied.

5.28

Disclosure.      There is no fact relating to Parent that Parent has not
disclosed to the Company in writing that materially and adversely affects nor,
as far as Parent can now foresee, will materially and adversely affect, the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of Parent.  No representation or
warranty by Parent herein and no information disclosed in the schedules or
exhibits hereto by Parent contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.

ARTICLE VICOVENANTS OF ALL PARTIES HERETO

The parties hereto covenant and agree that:

6.1

Best Efforts; Further Assurances.  Subject to the terms and conditions of this
Agreement, each party shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary or desirable
under applicable Laws, and in the case of the Company as reasonably requested by
Parent, to consummate and implement expeditiously each of the transactions
contemplated by this Agreement, provided, however, that upon Parent’s request,
the parties hereto will work together in good faith to perform further analysis
of the structure of the transactions contemplated by this Agreement following
additional diligence to further evaluate the relative tax efficiencies of such
transactions, and, if such analysis identifies a structure that is generally
more tax efficient than the structure contemplated by this Agreement, the
parties agree to negotiate such alternate structure in good faith and take any
actions necessary to implement such alternate structure.  

6.2

Confidentiality.  The Company, on the one hand, and Parent on the other hand,
shall hold and shall cause their respective representatives to hold in strict
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of Law, all documents and information concerning the
other party furnished to it by such other party or its representatives in
connection with the transactions contemplated by this Agreement (except to the
extent that such information can be shown to have been (a) previously known by
the party to which it was furnished, (b) in the public domain through no fault
of such party or (c) later lawfully acquired from other sources, which source is
not the agent of the other party, by the party to which it was furnished), and
each party shall not release or disclose such information to any other person,
except its representatives in connection with this Agreement. In the event that
any party believes that it is required to disclose any such confidential
information pursuant to applicable Laws, such party shall give timely written
notice to the other party so that such party may have an opportunity to obtain a
protective order or other appropriate relief.  Each party shall be deemed to
have satisfied its obligations to hold confidential information concerning or
supplied by the other party if it exercises the same care as it takes to
preserve confidentiality for its own similar information.  The parties
acknowledge that some previously confidential information will be required to be
disclosed in the Proxy Statement.

ARTICLE VII
CONDUCT OF BUSINESS PENDING COMPLETION

7.1

Conduct of Business by the Company Pending the completion .      Prior to the
Effective Time, unless Parent or Acquisition Subsidiary shall otherwise agree in
writing or as otherwise contemplated by this Agreement or the Additional
Agreements:

(a)

The Business of the Company shall be conducted only in the ordinary course;

(b)

The Company shall not (i) directly or indirectly redeem, purchase or otherwise
acquire or agree to redeem, purchase or otherwise acquire any of its Units;
(ii) amend its Operating Agreement except to effectuate the transactions
contemplated in this Agreement or (iii) split, combine or reclassify the
outstanding Units or declare, set aside or pay any dividend payable in cash,
equity or property or make any distribution with respect to any such Units;

(c)

The Company shall not (i) issue or agree to issue any additional Shares , or
options, warrants or rights of any kind to acquire any Units; (ii) acquire or
dispose of any fixed assets or acquire or dispose of any other substantial
assets other than in the ordinary course of business; (iii) incur additional
Indebtedness or any other liabilities or enter into any other transaction other
than in the ordinary course of business; (iv) enter into any contract,
agreement, commitment or arrangement with respect to any of the foregoing or (v)
except as contemplated by this Agreement, enter into any contract, agreement,
commitment or arrangement to dissolve, merge, consolidate or enter into any
other material business combination;

(d)

The Company shall use its commercially reasonable efforts to preserve intact the
business organization of the Company, to keep available the service of its
present officers and key employees, and to preserve the good will of those
having business relationships with it;

(e)

The Company will not, nor will it authorize any director or authorize or permit
any officer or employee or any attorney, accountant or other representative
retained by it to make, solicit, encourage any inquiries with respect to, or
engage in any negotiations concerning, any Acquisition Proposal (as defined
below for purposes of this paragraph).  The Company will promptly advise Parent
orally and in writing of any such inquiries or proposals (or requests for
information) and the substance thereof.  As used in this paragraph, “Acquisition
Proposal” shall mean any proposal for a merger or other business combination
involving the Company or for the acquisition of a substantial equity interest in
it or any material assets of it other than as contemplated by this Agreement.
 The Company will immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Person conducted heretofore
with respect to any of the foregoing; and

(f)

The Company will not enter into any new employment agreements with any of its
officers or employees or grant any increases in the compensation or benefits of
its officers and employees or amend any employee benefit plan or arrangement.

7.2

Conduct of Business by Parent and Acquisition Subsidiary Pending the Merger.
 Prior to the Effective Time, unless the Company shall otherwise agree in
writing or as otherwise contemplated by this Agreement:

(a)

The business of Parent and Acquisition Subsidiary shall be conducted only in the
ordinary course; provided, however, that Parent shall take the steps necessary
to have discontinued its existing business without liability to Parent or
Acquisition Subsidiary immediately prior the Effective Time;

(b)

Neither Parent nor Acquisition Subsidiary shall (i) directly or indirectly
redeem, purchase or otherwise acquire or agree to redeem, purchase or otherwise
acquire any shares of its capital stock; (ii) amend its charter or By-Laws other
than to effectuate the transactions contemplated hereby; or (iii) split, combine
or reclassify its capital stock or declare, set aside or pay any dividend
payable in cash, stock or property or make any distribution with respect to such
stock;

(c)

Neither Parent nor Acquisition Subsidiary shall (i) issue or agree to issue any
additional shares of, or options, warrants or rights of any kind to acquire
shares of, its capital stock other than to effectuate the transactions
contemplated or permitted pursuant to this Agreement; (ii) acquire or dispose of
any assets other than in the ordinary course of business (except for
dispositions in connection with Section 7.2(a) hereof); (iii) incur additional
Indebtedness or any other liabilities or enter into any other transaction except
in the ordinary course of business; (iv) enter into any contract, agreement,
commitment or arrangement with respect to any of the foregoing or (v) except as
contemplated by this Agreement, enter into any contract, agreement, commitment
or arrangement to dissolve, merge, consolidate or enter into any other material
business contract or enter into any negotiations in connection therewith;

(d)

Neither Parent nor Acquisition Subsidiary will, nor will they authorize any
director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below for purposes of this paragraph).  Parent
will promptly advise the Company orally and in writing of any such inquiries or
proposals (or requests for information) and the substance thereof.  As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving Parent or Acquisition Subsidiary or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement.  Parent
will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person conducted heretofore with respect to
any of the foregoing; and

(e)

Neither Parent nor Acquisition Subsidiary will enter into any new employment
agreements with any of their officers or employees or grant any increases in the
compensation or benefits of their officers and employees.

7.3

Prior to the Closing Date, the Company shall have hired a Chief Operating
Officer reasonably satisfactory to the Company’s Board of Directors who shall
approve the selection of such officer and the terms and conditions of his or her
employment.

ARTICLE VIII
CONDITIONS TO CLOSING

8.1

Condition to the Obligations of the Parties.  The obligations of all of the
parties to consummate the Closing are subject to the satisfaction of all the
following conditions:

(a)

No provisions of any applicable Law, and no Order shall prohibit or impose any
condition on the consummation of the Closing.

(b)

There shall not be any Action brought by a third-party non-Affiliate to enjoin
or otherwise restrict the consummation of the Closing.

(c)

Parent shall have received the Financial Statements of the Target Company in
form satisfactory to Parent and Company.

(d)

The Parties shall have received the written consent of the Ordinary Shareholders
of Target Company in a form satisfactory to both the Parent Company and the
Target Company, authorizing the exchange of the ordinary Shares of Target
Company for shares of Parent Common Stock as set forth in Section 2.2.  

(e)

The Company shall have hired a Chief Financial Officer reasonably satisfactory
to holders of a majority of the Target Company Shareholders and approved by the
board of directors of the company.

8.2

Conditions to Obligations of Parent.  The obligation of Parent to consummate the
Closing is subject to the satisfaction, or the waiver at Parent’s sole and
absolute discretion, of all the following further conditions:

(a)

The Target Company shall have duly performed all of its obligations hereunder
required to be performed by them at or prior to the Closing Date.

(b)

All of the representations and warranties of the Target Company contained in
this Agreement, any Additional Agreements and in any certificate delivered by
the Target  Company, the Manager or any major Shareholders  pursuant hereto,
disregarding all qualifications and exceptions contained therein relating to
knowledge, materiality or Material Adverse Effect, shall: (i) be true, correct
and complete (A) at and as of the date of this Agreement, or, (B) if otherwise
specified, when made or when deemed to have been made, and (ii) be true, correct
and complete as of the Closing Date, in the case of (i) and (ii) with only such
exceptions as could not in the aggregate reasonably be expected to have a
Material Adverse Effect.

(c)

There shall have been no event, change or occurrence which individually or
together with any other event, change or occurrence, could reasonably be
expected to have a Material Adverse Effect, regardless of whether it involved a
known risk.

(d)

No court, arbitrator or other Authority shall have issued any judgment,
injunction, decree or order, or have pending before it a proceeding for the
issuance of any thereof, and there shall not be any provision of any applicable
Law restraining or prohibiting the consummation of the Closing, the ownership by
Parent of any of the Units or the effective operation of the Business by the
Company after the Closing Date.

8.3

Conditions to Obligations of the Company.  The obligation of the Company to
consummate the Closing is subject to the satisfaction, or the waiver at the
Company’s discretion, of all of the following further conditions:

(a)

(i) The Parent and Target Company as Acquisition Subsidiary shall have performed
in all material respects all of their respective obligations hereunder required
to be performed by it at or prior to the Closing Date, (ii) the representations
and warranties of Parent and Acquisition Subsidiary contained in this Agreement,
and in any certificate or other writing delivered by Parent or the Acquisition
Subsidiary pursuant hereto, disregarding all qualifications and expectations
contained therein relating to materiality shall be true and correct in all
material respects at and as of the Closing Date, as if made at and as of such
date, and (iii) the Company shall have received a certificate signed by an
authorized officer of Parent and the Parent to the foregoing effect.

(b)

Parent shall have changed its name to “Seedo Inc.” and made the requisite
filings with the State of Delaware and with each Authority necessary to affect
such name change.

(c)

Parent shall change its fiscal year to end as of December 31st.




ARTICLE IX
INDEMNIFICATION

9.1

Indemnification of Company.  Parent (“Parent Indemnifying Party”) hereby agrees
to indemnify and hold harmless to the fullest extent permitted by applicable law
the Company, each of its Affiliates and each of its and their respective
members, managers, partners, directors, officers, employees, stockholders,
attorneys and agents and permitted assignees (each a “Company Indemnified
Party”), against and in respect of any and all out-of-pocket loss, cost,
payments, demand, penalty, forfeiture, expense, liability, judgment, deficiency
or damage, and diminution in value or claim (including actual costs of
investigation and attorneys’ fees and other costs and expenses) (all of the
foregoing collectively, “Losses”) incurred or sustained by any Company
Indemnified Party as a result of or in connection with (a) any breach,
inaccuracy or nonfulfillment or the alleged breach, inaccuracy or nonfulfillment
of any of the representations, warranties, covenants and agreements of the
Parent contained herein or in any of the Additional Agreements or any
certificate or other writing delivered pursuant hereto, (b) any Actions by any
third parties with respect to the Parent (including breach of contract claims,
violations of warranties, trademark infringement, privacy violations, torts or
consumer complaints) for any period on or prior to the Closing Date.




9.2

Procedure.  The following shall apply with respect to all claims for
indemnification:

(a)

An indemnified party shall give the indemnifying party prompt notice (an
“Indemnification Notice”) of any third-party Action with respect to which such
indemnified party seeks indemnification pursuant to Section 9.1 (a “Third-Party
Claim”), which shall describe in reasonable detail the Loss that has been or may
be suffered by the indemnified party.  The failure to give the Indemnification
Notice shall not impair any of the rights or benefits of such indemnified party
under Section 9.1, except to the extent such failure materially and adversely
affects the ability of the Indemnifying Party to defend such claim or increases
the amount of such liability.

(b)

In the case of any Third-Party Claims as to which indemnification is sought by
any indemnified party, such indemnified party shall be entitled, at the sole
expense and liability of the Indemnifying Party, to exercise full control of the
defense, compromise or settlement of any Third-Party Claim unless the
Indemnifying Party, within a reasonable time after the giving of an
Indemnification Notice by the indemnified party (but in any event within ten
(10) days thereafter), shall (i) deliver a written confirmation to such
indemnified party that the indemnification provisions of Section 9.1 are
applicable to such Action and the Indemnifying Party will indemnify such
indemnified party in respect of such Action pursuant to the terms of Section 8.1
and, notwithstanding anything to the contrary, shall do so without asserting any
challenge, defense, limitation on the Indemnifying Party’s liability for Losses,
counterclaim or offset, (ii) notify such indemnified party in writing of the
intention of the indemnifying party to assume the defense thereof, and (iii)
retain legal counsel reasonably satisfactory to such indemnified party to
conduct the defense of such Third-Party Claim.

(c)

If the indemnifying party assumes the defense of any such Third-Party Claim
pursuant to Section 9.2(b), then the indemnified party shall cooperate with the
indemnifying party in any manner reasonably requested in connection with the
defense, and the indemnified party shall have the right to be kept fully
informed by the indemnifying party and their legal counsel with respect to the
status of any legal proceedings, to the extent not inconsistent with the
preservation of attorney-client or work product privilege.  If the indemnifying
party so assumes the defense of any such Third-Party Claim, the indemnified
party shall have the right to employ separate counsel and to participate in (but
not control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel employed by the indemnified party shall be at the
expense of such indemnified party unless (i) the indemnifying party has agreed
to pay such fees and expenses, or (ii) the named parties to any such Third-Party
Claim (including any impleaded parties) include an indemnified party and the
indemnifying party and the indemnified party shall have been advised by its
counsel that there may be a conflict of interest between such indemnified party
and the indemnifying party in the conduct of the defense thereof, and in any
such case the reasonable fees and expenses of such separate counsel shall be
borne by the indemnifying party.

(d)

If the indemnifying party elects to assume the defense of any Third-Party Claim
pursuant to Section 9.2(b), the indemnified party shall not pay, or permit to be
paid, any part of any claim or demand arising from such asserted liability
unless the indemnifying party withdraws from or fails to vigorously prosecute
the defense of such asserted liability, or unless a judgment is entered against
the indemnified party for such liability.  If the indemnifying party does not
elect to defend, or if, after commencing or undertaking any such defense, the
indemnifying party fails to adequately prosecute or withdraw such defense, the
indemnified party shall have the right to undertake the defense or settlement
thereof, at the indemnifying party’s expense.  Notwithstanding anything to the
contrary, the indemnifying party shall not be entitled to control, but may
participate in, and the indemnified party (at the expense of the Indemnifying
Parties) shall be entitled to have sole control over, the defense or settlement
of (x) that part of any Third Party Claim (i) that seeks a temporary restraining
order, a preliminary or permanent injunction or specific performance against the
indemnified party, or (ii) to the extent such Third Party Claim involves
criminal allegations against the indemnified party or (y) the entire Third Party
Claim if such Third Party Claim would impose liability on the part of the
indemnified party.  In the event the indemnified party retains control of the
Third-Party Claim, the indemnified party will not settle the subject claim
without the prior written consent of the indemnifying party, which consent will
not be unreasonably withheld or delayed.

(e)

If the indemnified party undertakes the defense of any such Third-Party Claim
pursuant to this Section 9.2 and proposes to settle the same prior to a final
judgment thereon or to forgo appeal with respect thereto, then the indemnified
party shall give the indemnifying party prompt written notice thereof and the
indemnifying party shall have the right to participate in the settlement, assume
or reassume the defense thereof or prosecute such appeal, in each case at the
indemnifying party’s expense.  The indemnifying party shall not, without the
prior written consent of such indemnified party settle or compromise or consent
to entry of any judgment with respect to any such Third-Party Claim (i) in which
any relief other than the payment of money damages is or may be sought against
such indemnified party, (ii) in which such Third Party Claim could be reasonably
expected to impose or create a monetary liability on the part of the indemnified
party (such as an increase in the indemnified party’s income Tax) other than the
monetary claim of the third party in such Third-Party Claim being paid pursuant
to such settlement or judgment, or (iii) which does not include as an
unconditional term thereof the giving by the claimant, person conducting such
investigation or initiating such hearing, plaintiff or petitioner to such
indemnified party of a release from all liability with respect to such
Third-Party Claim and all other Actions (known or unknown) arising or which
might arise out of the same facts.

9.3

Periodic Payments.  Any indemnification required by Section 9.1 for costs,
disbursements, or expenses of any indemnified party in connection with
investigating, preparing to defend or defending any Action shall be made by
periodic payments by the indemnifying party to each indemnified party during the
course of the investigation or defense, as and when bills are received, or
costs, disbursements or expenses are incurred.

9.4

Insurance.  Any indemnification payments hereunder shall consider any insurance
proceeds or other third-party reimbursement received.




ARTICLE X
DISPUTE RESOLUTION

10.1

Arbitration.

(a)

In the event of any controversy among the parties hereto arising out of or
relating to this Agreement, which cannot be settled amicably by the parties,
such controversy shall be settled by binding Arbitration. Both sides shall
choose a mutually agreed upon competent jurist from a short list and informal
Arbitration shall commence as expeditiously as possible. Either party may
institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within the District of
Columbia, and a decision of the matter submitted to the Arbitrator shall be
biding and enforceable against all parties in any Court of competent
jurisdiction. The prevailing party shall be entitled to all costs and expenses
with respect to such arbitration, including reasonable attorneys' fees. The
decision of the Arbitrator shall be final, binding upon all parties hereto and
enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum.  Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.

(b)

The laws of the State of Delaware shall apply to any arbitration hereunder.  In
any arbitration, hereunder, this Agreement and any agreement contemplated hereby
shall be governed by the laws of the State of Delaware applicable to a contract
negotiated, signed, and wholly to be performed in the State of Delaware, which
laws the Arbitrator shall apply in rendering his decision.  The Arbitrator shall
issue a written decision, setting forth findings of fact and conclusions of law,
within sixty (60) days after he shall have been selected.  The Arbitrator shall
have no authority to award punitive or other exemplary damages.

10.2

Waiver of Jury Trial; Exemplary Damages.

(a)

THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY ACTION OF ANY
KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT, OR BY REASON
OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF THE PARTIES TO
THIS AGREEMENT OF ANY KIND OR NATURE.  NO PARTY SHALL BE AWARDED PUNITIVE OR
OTHER EXEMPLARY DAMAGES RESPECTING ANY DISPUTE ARISING UNDER THIS AGREEMENT OR
ANY ADDITIONAL AGREEMENT.

(b)

Each of the parties to this Agreement acknowledge that each has been represented
in connection with the signing of this waiver by independent legal counsel
selected by the respective party and that such party has discussed the legal
consequences and import of this waiver with legal counsel.  Each of the parties
to this Agreement further acknowledge that each has read and understands the
meaning of this waiver and grants this waiver knowingly, voluntarily, without
duress and only after consideration of the consequences of this waiver with
legal counsel.

ARTICLE XI
TERMINATION

11.1

Termination Without Default; Expenses.  In the event that the Closing of the
transactions contemplated hereunder has not occurred by September 17th, 2018
(the “Outside Closing Date”) and no material breach of this Agreement by Parent,
on one hand, or the Company, on the other hand, seeking to terminate this
Agreement shall have occurred or have been made, Parent or the Company shall
have the right, at its sole option, to terminate this Agreement without
liability to the other side.  Such right may be exercised by Parent or the
Company, as the case may be, giving written notice to the other at any time
after the Outside Closing Date.  In the event this Agreement is terminated
pursuant to this Section 11.1, each party shall bear its own expenses incurred
in connection with this Agreement.

11.2

Termination Upon Default.

(a)

Parent may terminate this Agreement by giving notice to the Target Company on or
prior to the Closing Date, without prejudice to any rights or obligations Parent
may have, if the Company or any Member shall have materially breached any
representation or warranty or breached any agreement or covenant contained
herein or in any Additional Agreement to be performed on or prior to the Closing
Date and such breach shall not be cured by the earlier of the Outside Closing
Date and fifteen (15) days following receipt by the Company of a notice
describing in reasonable detail the nature of such breach.

(b)

The Target Company may terminate this Agreement by giving notice to Parent,
without prejudice to any rights or obligations the Company or Members may have,
if Parent shall have materially breached any of its covenants, agreements,
representations, and warranties contained herein to be performed on or prior to
the Closing Date and such breach shall not be cured by the earlier of the
Outside Closing Date and fifteen (15) days following receipt by Parent of a
notice describing in reasonable detail the nature of such breach.

11.3

Survival.  The provisions of Articles IX, XI and XII, as well as Section 6.2,
shall survive any termination hereof pursuant to Article XI.

ARTICLE XII
MISCELLANEOUS

12.1

Notices.  Any notice hereunder shall be sent in writing, addressed as specified
below, and shall be deemed given: (a) if by hand or recognized courier service,
by 4:00PM on a Business Day, addressee’s day and time, on the date of delivery,
and otherwise on the first business day after such delivery; (b) if by fax or
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested.  Notices shall be
addressed to the respective parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a party shall
specify to the others in accordance with these notice provisions:

If to Parent Company:

GRCR Partners Inc.  

1771 Post Rd East #178

Westport, CT 06880







if to Target Company:




Eroll Grow Tech Ltd.

HaCarmel 2

Yokneam, Israel

  




12.2

Amendments; No Waivers; Remedies.

(a)

This Agreement cannot be amended, except by a writing signed by each party, and
cannot be terminated orally or by course of conduct.  No provision hereof can be
waived, except by a writing signed by the party against whom such waiver is to
be enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.

(b)

Neither any failure or delay in exercising any right or remedy hereunder or in
requiring satisfaction of any condition herein nor any course of dealing shall
constitute a waiver of or prevent any party from enforcing any right or remedy
or from requiring satisfaction of any condition.  No notice to or demand on a
party waives or otherwise affects any obligation of that party or impairs any
right of the party giving such notice or making such demand, including any right
to take any action without notice or demand not otherwise required by this
Agreement.  No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.

(c)

Except as otherwise expressly provided herein, no statement herein of any right
or remedy shall impair any other right or remedy stated herein or that otherwise
may be available.

(d)

Notwithstanding anything else contained herein, neither shall any party seek,
nor shall any party be liable for, punitive or exemplary damages, under any
tort, contract, equity, or other legal theory, with respect to any breach (or
alleged breach) of this Agreement or any provision hereof or any matter
otherwise relating hereto or arising in connection herewith.

12.3

Arm’s Length Bargaining; No Presumption Against Drafter.  This Agreement has
been negotiated at arm’s-length by parties of equal bargaining strength, each
represented by counsel or having had but declined the opportunity to be
represented by counsel and having participated in the drafting of this
Agreement.  This Agreement creates no fiduciary or other special relationship
between the parties, and no such relationship otherwise exists.  No presumption
in favor of or against any party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

12.4

Publicity.  Except as required by law, the parties agree that neither they nor
their agents shall issue any press release or make any other public disclosure
concerning the transactions contemplated hereunder without the prior approval of
the other party hereto.

12.5

Expenses.  Except as otherwise expressly set forth herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such cost or expense.

12.6

No Assignment or Delegation.  No party may assign any right or delegate any
obligation hereunder, including by merger, consolidation, operation of law, or
otherwise, without the written consent of the other party.  Any purported
assignment or delegation without such consent shall be void, in addition to
constituting a material breach of this Agreement.

12.7

Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof.

12.8

Counterparts; facsimile signatures.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which shall
constitute one agreement.  This Agreement shall become effective upon delivery
to each party of an executed counterpart or the earlier delivery to each party
of original, photocopied, or electronically transmitted signature pages that
together (but need not individually) bear the signatures of all other parties.

12.9

Entire Agreement.  This Agreement together with the Additional Agreements, sets
forth the entire agreement of the parties with respect to the subject matter
hereof and thereof and supersedes all prior and contemporaneous understandings
and agreements related thereto (whether written or oral), all of which are
merged herein.  No provision of this Agreement or any Additional Agreement may
be explained or qualified by any agreement, negotiations, understanding,
discussion, conduct or course of conduct or by any trade usage.  Except as
otherwise expressly stated herein or any Additional Agreement, there is no
condition precedent to the effectiveness of any provision hereof or thereof.  No
party has relied on any representation from, or warranty or agreement of, any
person in entering into this Agreement, prior hereto or contemporaneous herewith
or any Additional Agreement, except those expressly stated herein or therein.

12.10

Severability.  A determination by a court or other legal authority that any
provision that is not of the essence of this Agreement is legally invalid shall
not affect the validity or enforceability of any other provision hereof.  The
parties shall cooperate in good faith to substitute (or cause such court or
other legal authority to substitute) for any provision so held to be invalid a
valid provision, as alike in substance to such invalid provision as is lawful.

12.11

Construction of Certain Terms and References; Captions.  In this Agreement:

(a)

References to sections and subsections, schedules, and exhibits not otherwise
specified are cross-references to sections and subsections, schedules, and
exhibits of this Agreement.

(b)

The words “herein,” “hereof,” “hereunder,” and words of similar import refer to
this Agreement and not to any provision of this Agreement, and, unless the
context requires otherwise, “party” means a party signatory hereto.

(c)

Any use of the singular or plural, or the masculine, feminine, or neuter gender,
includes the others, unless the context otherwise requires; “including” means
“including without limitation;” “or” means “and/or;” “any” means “any one, more
than one, or all;” and, unless otherwise specified, any financial or accounting
term has the meaning of the term under United States generally accepted
accounting principles as consistently applied heretofore by the Company.

(d)

Unless otherwise specified, any reference to any agreement (including this
Agreement), instrument, or other document includes all schedules, exhibits, or
other attachments referred to therein, and any reference to a statute or other
law includes any rule, regulation, ordinance, or the like promulgated
thereunder, in each case, as amended, restated, supplemented, or otherwise
modified from time to time.  Any reference to a numbered schedule means the
same-numbered section of the disclosure schedule.

(e)

If any action is required to be taken or notice is required to be given within a
specified number of days following a specific date or event, the day of such
date or event is not counted in determining the last day for such action or
notice.  If any action is required to be taken or notice is required to be given
on or before a day which is not a Business Day, such action or notice shall be
considered timely if it is taken or given on or before the next Business Day.

(f)

Captions are not a part of this Agreement, but are included for convenience,
only.

(g)

For the avoidance of any doubt, all references in this Agreement to “the
knowledge or best knowledge of the Company” or similar terms shall be deemed to
include the actual or constructive (e.g., implied by Law) knowledge of the
Manager of the Company.

12.12

Further Assurances.  Each party shall execute and deliver such documents and
take such action, as may reasonably be considered within the scope of such
party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.

12.13

Third Party Beneficiaries.  Neither this Agreement nor any provision hereof
confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.

[signature pages follow]

 





7




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parent, the Company, and the Acquisition Subsidiary have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.




PARENT COMPANY:




GRCR Partners Inc.







By:

      Zohar Levy, Dir., CEO










TARGET COMPANY:




Eroll Grow Tech Ltd.:




By:

      Zohar Levy, Director







8




--------------------------------------------------------------------------------













9


